DISSENTING- OPINION -OP
MR. JUSTICE ALDREV
IN WHICH MR. JUSTICE W’OLP CONCURRED.
Although in her answer to the complaint in the action of unlawful detainer the appellant alleged that she was the owner of half of the house in controversy because it was built by Pablo Figueroa with the common funds.earned by the industrial partnership of which she was a member, and of the other half by conveyance from the natural daughter of her partner, nevertheless the evidence did not show the existence of any contract forming the industrial partnership, but showed only that the appellant and Pablo Figueroa lived together in concubinage, during which time the house was built by Pablo Figueroa.
As the defendant-appellant and Pablo Figueroa were not partners by virtue of any partnership contract sanctioned by the statutes of this Island, and as concubinage does not create the lawful conjugal partnership formed only by marriage, the fact that the defendant and Pablo Figueroa lived and worked together for many years, each for the benefit of both, and that during that time the house was built with the common funds, did not make defendant Juana Canales the owner of half of the said house, and therefore that fact does not bar the present action of unlawful detainer. As to her being the owner of the other half by conveyance from the *266natural daughter of Pablo Figueroa, no evidence was offered on that point.
For the foregoing reasons the judgment below sustaining the complaint should be affirmed.
I have been auhorized to state that Mr. Justice Wolf concurs in this dissenting opinion.